Case 2:08-cr-01201-ODW Document 5224 Filed 04/23/20 Page 1 of 1 Page ID #:26075




1
2
                               UNITED STATES DISTRICT COURT
3
                           CENTRAL DISTRICT OF CALIFORNIA
4
                                    WESTERN DIVISION
5
6    UNITED STATES OF AMERICA,
                                                    Case No. 08-CR-01201-ODW-1
7                 Plaintiff,
                                                    ORDER RE: DEFENDANT’S EX
8            v.                                     PARTE APPLICATION TO FILE
                                                    DOCUMENTS UNDER SEAL
9    RUBEN CAVAZOS SR.,
10                Defendant.
11
12
             GOOD CAUSE HAVING BEEN SHOWN, IT IS HEREBY ORDERED that
13
     Ruben Cavazos Sr.’s reply brief in support his motion for a sentence reduction
14
     pursuant to 18 U.S.C. § 3582(c)(2) and accompanying exhibits shall be filed under
15
     seal.
16
17
18   DATED: April 23, 2020
19                                         HONORABLE OTIS D. WRIGHT
                                           United States District Judge
20
21
22
23
24
25
26
27
28
                                                1
